SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

47
CA 14-01274
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


BRIAN SCHNEIDER AND SHELLEY SCHNEIDER,
PLAINTIFFS-APPELLANTS-RESPONDENTS,

                    V                                             ORDER

GREG E. BOBERG, INDIVIDUALLY AND DOING
BUSINESS AS GREG BOBERG CONSTRUCTION,
DEFENDANT-RESPONDENT-APPELLANT.


BROWN CHIARI LLP, LANCASTER (NELSON E. SCHULE, JR., OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS-RESPONDENTS.

SMITH, MURPHY & SCHOEPPERLE, LLP, BUFFALO (STEPHEN P. BROOKS OF
COUNSEL), FOR DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Cattaraugus County (Paula L. Feroleto, J.), entered March 21, 2014.
The order denied the motion of plaintiffs for partial summary
judgment, and granted in part and denied in part the cross motion of
defendant for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 9, 2015,

     It is hereby ORDERED that said appeal and cross appeal are
dismissed without costs upon stipulation.

     All concur except FAHEY, J., who is not participating.




Entered: March 20, 2015                         Frances E. Cafarell
                                                Clerk of the Court